Lumpkin, J.
1. “A direct bill of exceptions to a ruling made pendente lite, which does not assign error upon any final judgment will not be entertained by this court.” Newberry v. Tenant, 121 Ga. 561; Kibben v. Coastwise Dredging Co., 120 Ga., 899; Harrell v. Tift, 70 Ga. 730; Trustees etc. v. Merchants and Planters National Bank, 62 Ga. 284; Barge v. Robinson, 115 Ga. 41.
2. In so far as the case of Haslcins v. Bank, 100 Ga. 216, and cases which follow it, are in- conflict with the ruling here made, they have been practically overruled. Kibben v. Coastwise Dredging Co., 120 Ga. 899-901.
3. In the case of Newberry v. Tenant, 121 Ga. 561, supra, it was held: “A statement in a bill oE exceptions, that ‘plaintiff excepts to said verdict and judgment as being contrary to law/ is not a valid assignment of. error and will not be considered by this court. . . Accordingly, where the only attempt to assign error upon a final judgment was ineffective for the reason stated in the first headnote above, and every other assignment of error was in the' form of a direct exception to a ruling made pendente lite, the writ of error must be dismissed.” The judgment was render-ed by a full bench, and is binding until reviewed and reversed, or modified. It is conclusive in the present case.

Writ of error dismissed.


All the Justices concur.